AO 91 (Rev. 11/11) Criminal Complaint


                                         UNITED STATES DISTRICT COURT
                                                               for the

                                                    Eastern District of Virginia                               AUG 2    20)9

                  United States of America                      )        FILED UNDER SEAL
                               V.

                                                                )                      0
                                                                         Case No 4:19mj'
         OBINWANNE OKEKE                                        )
                             Defendant                          )

                                                    CRIMINAL COMPLAINT


        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

             In or about 2015 through in or about 2019, in the Eastern District of Virginia and elsewhere,the defendant
        violated:

     Code Section(s)                                            Offense Description(s)


     18U.S.C. § 1030                                           Conspiracy to Commit Computer Fraud
     18U.S.C.§1349                                             Conspiracy to Commit Wire Fraud


        This criminal complaint is based on these facts: Please see attached Affidavit.
        READ AND REVIEWED:



        ^rian J. Samuels
        Assistant United States Attorney

           Continued on the attached sheet.
                                                                                         Complainant's signature


                                                                          Marshall D. Ward, Special Agent, FBI
                                                                                      Printed name and title

Swom to before me and signed in my presence.


Date:               August          2019                                                       Jtmge's hfgnature



                                                                              The Hon. Lawrence R. Leonard, USMJ

City and state:              Norfolk, Virginia                                                 Printed name and title
